                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

 FREDDY J. RODRIGUEZ DEL RIO,                           §
                                                        §
       Petitioner,                                      §
                                                        §
 v.                                                     §                 EP-20-CV-00217-FM
                                                        §
 COREY PRICE, U.S. Immigration and                      §
 Customs Enforcement El Paso Field                      §
 Office Director; MATTHEW T.                            §
 ALBENCE, Deputy Director of U.S.                       §
 Immigration and Customs Enforcement;                   §
 CHAD F. WOLF, Acting Secretary of                      §
 U.S. Department of Homeland Security;                  §
 WILLIAM BARR, Attorney General of                      §
 the United States,                                     §
                                                        §
       Respondents.                                     §

                          ORDER GRANTING SUPERVISED RELEASE

        Before the court is “Parties’ Plan for Supervised Release of Petitioner Pursuant to the

Court’s Order of November 3, 2020” (“Proposal”) [ECF No. 21], filed November 6, 2020 by

Respondents Corey Price, U.S. Immigration and Customs Enforcement (“ICE”) El Paso Field

Office Director, Matthew T. Albence Director of U.S. Immigration and Customs Enforcement;

Chad F. Wolf, Acting Secretary of U.S. Department of Homeland Security; William Barr,

Attorney General of the United States; and Petitioner Freddy J. Rodriguez Del Rio (collectively,

“Parties”). Therein, the Parties submit a plan for Petitioner’s supervised release. 1




        1
          “Parties’ Plan for Supervised Release of Petitioner Pursuant to the Court’s Order of November 3, 2020”
(“Proposal”) 1, ECF No. 21, filed Nov. 6, 2020.


                                                        1
        On November 3, 2020, the court entered an order granting Petitioner’s motion for

summary judgment and ordering Respondents to release him. 2 The court also recognized the

Government’s interest in recognizance and requested the Parties submit a plan for Petitioner’s

release. The Proposal requires Petitioner to be subject to electronic monitoring via a GPS ankle

bracelet and report to the ICE office in Houston on December 17, 2020. 3 After due consideration

of the Proposal, the court approves the Parties’ Proposal for Petitioner’s supervised release.

        Accordingly:

        1.         It is HEREBY ORDERED that “Parties’ Plan for Supervised Release of
                   Petitioner Pursuant to the Court’s Order of November 3, 2020” (“Proposal”)
                   [ECF No. 21] is APPROVED.

        2.         It is FURTHER ORDERED Petitioner observe the following release conditions:
                   a.      Petitioner SHALL appear in person at the time and place specified, upon
                           each and every request of ICE, for identification and for removal.
                   b.      Upon request of ICE, Petitioner SHALL appear for medical or psychiatric
                           examination at the expense of the United States Government.
                   c.      Petitioner SHALL report to the ICE service office at 126 Northpoint
                           Drive Houston, TX 77060 in person on December 17, 2020.
                   d.      Petitioner SHALL report to ICE any change of residence or employment
                           within 48 hours of such change.
                   e.      Petitioner SHALL assist ICE in obtaining any necessary travel documents
                           by making good faith and timely efforts to obtain a travel document,
                           submitting a complete application for a travel document to all appropriate
                           Embassies or Consulates, and providing ICE a copy of his application(s)
                           for travel documents.
                   f.      Petitioner SHALL NOT associate with criminals or members of a gang
                           that are known to be involved in criminal activity. Nor shall Petitioner
                           commit any crimes or be associated with criminal activity.
                   g.      Petitioner SHALL NOT travel outside Houston Field Office for more
                           than 48 hours without first having notified ICE of the dates and places of
                           such proposed travel.
                   h.      Petitioner SHALL NOT commit any crimes or be associated with
                           criminal activity while released.



        2
        “Order Granting Petitioner’s Motion for Summary Judgment and Denying Respondent’s Motion for
Summary Judgment” 10—11, ECF No. 20, entered Nov. 3, 2020.
        3
            Proposal at 2 ¶ 5.

                                                    2
3.   It is FURTHER ORDERED that Petitioner shall be released no later than
     November 12, 2020 and shall observe the terms and conditions of the Order of
     Supervision and Alternatives to Detention Program.

SIGNED AND ENTERED this 10th day of November 2020




                                 FRANK MONTALVO
                                 UNITED STATES DISTRICT JUDGE




                                    3
